Citation Nr: 1110939	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-29 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and her husband


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1993 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran and her husband testified at a hearing at the RO in August 2009, and a transcript of that hearing is of record.

This issue was previously before the Board in October 2009, at which point the case was remanded for further development.  As the Board's decision herein to grant service connection for chronic low back strain constitutes a full grant of the benefit sought on appeal, no further development or remand is necessary.


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, she has had continuous symptomatology of a low back disability (including pain) since sustaining an injury to the low back during active service, and her current low back disability is related to such in-service injury.


CONCLUSION OF LAW

A low back disability was incurred during service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for chronic low back strain constitutes a full grant of the benefit sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Where a disability is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that it was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from active duty, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is noted during active duty service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease at any later date will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is evidence of continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent and credible evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran asserts that she has had continuous low back pain since she was inadvertently hit in the low back with a hammer thrown by a fellow service member in May 1994.  The Veteran testified that she was transported to a military hospital for treatment during service, but she elected not to be admitted because she was concerning for her safety due to the surroundings.  She further testified that she was returned to the base with informal light duty restrictions for several weeks.  The Veteran states that she reported low back pain upon her separation from service.  She further states that she sought private treatment for this condition within the year following discharge, at which point she was prescribed muscle relaxants, although some of those records are now unavailable.  The Veteran reports that her symptoms have increased in severity over the years, and she has treated them primarily with over-the-counter medications, heating pads and/or ice packs, and bed rest.  The Veteran testified that she avoided medical treatment for several years because one of her providers was very rough, but she has sought VA treatment recently.  The Veteran is currently a labor and delivery nurse, and she has reported no low back injuries after service.  See, e.g., August 2009 hearing transcript.

The Veteran's husband, mother, and sister have submitted written statements to corroborate her reports of low back symptoms and treatment.  These statements generally indicate that these individuals observed the Veteran with low back pain continuously since her in-service injury, which has increased in severity over the years.  They further indicate that the Veteran has required over-the-counter and prescription pain medication, and her low back pain has limited her ability to perform daily tasks and exercise, resulting in excessive weight gain.  See letters dated from August 2004 through September 2005.  Similarly, the Veteran's husband testified in August 2009 that he began dating her within the year following her discharge from service, and she had low back symptoms at that time.  

The Veteran's service records confirm a low back injury as reported by the Veteran.  Specifically, personnel records reflect that she was treated at a military hospital for back and leg pain with difficulty walking after being accidentally struck in the back by a hammer thrown by a fellow service member in May 1994.  The injury occurred while the Veteran was participating in the construction of a base camp in San Salvador, and it was determined to be in the line of duty.  It was noted that the injury was likely to result in a claim against the government for future medical care, and temporary disability may result.  See May 1994 statement of medical examination and duty status; June 1994 line of duty determination.  

Similarly, an undated statement by a physician at the military hospital indicates that the Veteran sustained a contusion to the right hip from a flying hammer in May 1994.  She complained of pain to the right hip when the left knee is flexed and difficulty ambulating.  X-rays of the lumbo-sacral and hip region showed slight rectification of the lumbar column and no osteo lesions, and they were interpreted to be negative.  The physician noted that it was suggested that the Veteran be admitted for administration of IV medications and rest, but she refused and was discharged the same day with no complications or sequelae.  

A June 1994 service treatment record reflects complaints of low back pain for three weeks since an altercation, with objective tenderness in the right low back, and the Veteran was diagnosed with low back strain.  She was referred for physical therapy and underwent several sessions through July 1994 for right back muscle strain.  Thereafter, there are no documented complaints or treatment for low back pain during service.  The Veteran was noted to perform duties including lifting 20 to 100 pounds of weight and climbing or crawling in ceilings.  See, e.g., May 1996 pregnancy profile.  However, shortly before discharge, in August 1996, the Veteran reported that she intended to seek VA disability benefits for back problems, and the examiner recorded that she had been seen and worked up for back problems.

Post-service private treatment records dated from July 1997 through November 1998 were obtained from Dr. J.  There are no documented complaints of low back complaints or treatment in these records.  However, the Veteran has also reported private treatment in 1997 from Dr. S, which she indicated are no longer available.  

VA treatment records dated from March 2003 through October 2009 have been associated with the claims file.  In March 2003, the Veteran reported pain mainly at the small of her back since an in-service injury as summarized above.  She denied any numbness or weakness in the legs but reported a throbbing type pain in the upper lumbar region, which she treated with NSAIDS and exercises.  Examination revealed a straight back with no spinous process tenderness, and mild paraspinous tenderness near the L1-2 regions bilaterally, right greater than left.  The Veteran had full range of motion and some slight increase in symptoms with forward flexion.  X-rays of the lumbar spine were interpreted to show some interval degenerative change.  The VA provider diagnosed low back pain that appeared to be musculoskeletal in nature with no evidence of radiculopathy.  She recommended regular use of NSAIDS, physical therapy, and weight reduction.  

The Veteran was afforded a QTC examination for compensation and pension purposes in June 2004.  At that time, the Veteran subjectively reported constant low back pain for 10 years, which could be elicited by physical activity but also came by itself.  However, the QTC examiner found no objective evidence of a low back disorder, with no limitation of motion or objective evidence of pain, no neurological symptoms, and x-rays interpreted to be within normal limits.  As such, the examiner opined that there was no pathology to render a low back diagnosis.

Subsequent to the QTC examination, the Veteran continued to report chronic or intermittent low back pain for VA treatment purposes.  See, e.g., records dated in January 2005, June 2006, April 2008, and October 2009.  In July 2010, the Veteran was afforded another VA examination.  She again subjectively reported pain in the right side of the back since service.  There was objective evidence of tenderness of the right thoracolumbar sacrospinalis, as well as positive Lasegue's sign on both sides, but previous x-rays conducted in March 2004 were noted to show no significant acute abnormality.  The VA examiner diagnosed low back strain, but she opined that such condition was less likely as not related to the Veteran's in-service injury.  The examiner reasoned that service treatment records reflect that the Veteran was struck by a hammer on the right hip, not the back, and there was no other documented treatment for the back during service.  The examiner further reasoned that the available treatment records dated shortly after service show no back symptoms, and recent VA treatment records reflect complaints of upper back and neck pain, with no mention of low back symptoms.   

Based on the entirety of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for her current low back disability.  Specifically, the Veteran has consistently reported having low back pain since her documented in-service injury, including for treatment purposes.  The timing of her symptoms has been corroborated by her family members who observed her within the year following separation from service and since that time.  Significantly, although there was no in-service treatment for back symptoms after the period of physical therapy through July 1994, the Veteran reported back problems upon separation from service in August 1996.  She has also reported treatment within one year after her discharge from service by a private provider from whom records were not available.  Additionally, the Veteran reported having low back pain since the in-service injury for VA treatment purposes in March 2003, more than a year prior to her application for VA disability benefits.  

The Veteran is competent to testify to continuity of the observable symptoms of her low back disability after in-service injury, as well as receipt of medical treatment for such symptoms.  Similarly, the Veteran's husband, mother, and sister are competent to report that they observed her in pain since her in-service injury.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  This competent lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, the Veteran's statements for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  As such, the Board resolves all reasonable doubt in the Veteran's favor and finds the lay evidence concerning the timing of her observable low back symptoms to be credible.

The Board notes that the Veteran is not competent to testify as to the causation of her low back symptoms because these questions require specialized knowledge, training, or experience due to the complex nature of this body system.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr, 21 Vet. App. at 308.  Further, the Board acknowledges the negative opinions expressed by the June 2004 QTC and the July 2010 VA examiner with respect to a current diagnosis and a relation to service, respectively.  However, neither of these examiners appears to have considered the March 2003 x-rays which showed some degenerative changes in the low back.  Further, the July 2010 examiner inaccurately summarized the evidence, in that service treatment records do confirm that a hammer in the Veteran in the low back, not just the right hip, and that recent VA treatment records do reflect complaints of low back pain.  Additionally, this examiner does not appear to have considered the substantial evidence of continuity of symptomatology.  As such, the Board finds that these opinions are outweighed by the other evidence of record.  

In summary, applying the benefit of the doubt doctrine, the weight of the evidence of record demonstrates that the Veteran sustained a low back injury during service, and she has had continuous and progressive low back symptoms since that time.  There was no diagnosis of arthritis during service or within one year following discharge to warrant presumptive service connection for a chronic disability.  See 38 C.F.R. §§ 3.307, 3.309.  However, service connection for a low back disability is warranted based on continuity of symptomatology.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a low back disability is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


